DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-28 appears herein.

Claim Objections
Claims 9, and 10 are objected to because of the following informalities:
In the second and third line of claim 9, the phrase “electronic image sensor lens and light source” should read --electronic image sensor, lens, and light source--
In the second line of claim 10, the phrase “lensand” should read --lens and--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20, 23, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 18 recites the limitation "the tissue extraction lumen" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the tissue extraction lumen” has been interpreted as “the tissue-aspiration lumen.”
Claim 20 recites the limitation "the first lateral portion" in the last line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the first lateral portion” has been interpreted as “a first lateral portion.”
Claim 23 recites the limitation "the curvature" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation “the curvature” has been interpreted as “a curvature.”
Additionally, Claim 23 recites the limitation “the curvature of the tissue-receiving window is asymmetric relative to the cylindrical wall of the elongated shaft.” This limitation renders the claim unclear as to which plane/axis the curvature of the tissue-receiving window is being viewed from in order to determine asymmetry. Examiner respectfully asks the applicant to clarify which plane/axis is being used to view curvature of the tissue-receiving window when considering asymmetry. There appears to be no axis of symmetry between the tissue-receiving window and the cylindrical wall in any direction and therefore the examiner has interpreted this asymmetry as best understood in the art rejection below. 
Claim 24 recites the limitation "and having at a distal end of the introducer sleeve" in the third line of the claim. This limitation renders the claim unclear as to whether there is an additional component located at a distal end of the introducer sleeve, or if the imaging assembly is located at a distal end of the introducer sleeve. For the purpose of examination, the limitation “and having at a distal end of the introducer sleeve” has been interpreted as “positioned at a distal end of the introducer sleeve.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-3, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Germain et al. (hereinafter “Germain”) (US 2015/0157396 A1) in view of Long (US 2003/0181905 A1).
Regarding claim 1, Germain teaches
a handle; (Fig. 1, Char. 104 and 142)
an introducer sleeve coupled to the handle; (Fig. 1, Char. 105: elongated shaft)
an axially translatable resecting component disposed within the introducer sleeve assembly (Fig. 1, Char. 140 and 145) and having a working end disposed at a distal end of the introducer sleeve assembly; (Fig. 1: working end (145) is disposed at a distal end of elongated shaft (105))
(Fig. 3, Char 106: optics channel) as well as a camera and light source operably attachable to handle (104). (Fig. 1, Char. 135 and 136)
Germain does not explicitly teach a tubular assembly disposed within the introducer sleeve assembly and having an electronic image sensor, a lens, and a light source disposed at a distal end of the tubular assembly.
Long, in a similar field of endeavor, teaches a tubular assembly (Fig. 27-28, Char. 154 and 140) and having an electronic image sensor, (Fig. 27, Char. 120: image sensor) a lens, (Fig. 27, Char. 122: objective lens) and a light source disposed at a distal end of the tubular assembly. (Fig. 27, Char. 126: illuminators)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Germain to incorporate the teachings of Long and include the tubular imaging assembly having an electronic image sensor, lens, and light source disposed at a distal end of the tubular assembly taught by Long in the optics channel introducer sleeve. Doing so would allow a user to obtain visuals of the tissue during resection, increasing safety by providing the user with information and increasing awareness regarding the conditions of the target treatment area, and progress of the procedure.
Regarding claim 2, the combination of Germain/Long, as applied to claim 1 above, teaches a motor carried by the handle (Germain: Fig. 1, Char. 165: motor drive) and operatively coupled to the resecting component for driving a moveable tissue resection element in the resecting component. (Germain: Page 3, Par. [0039]: the handle (142) of tissue-cutting device (100) includes a motor drive (165) for reciprocating a cutting component of the electrosurgical working end (145))
Regarding claim 3, the combination of Germain/Long, as applied to claim 2 above, teaches the tissue resection element comprises an RF electrode. (Germain: Page 1, Par. [0010])
Regarding claim 5, the combination of Germain/Long, as applied to claim 1 above, teaches the introducer sleeve has a proximal end, (Germain: Fig. 1: The portion of elongated shaft (105) closest to handle (104)) a distal end, (Germain: Fig. 1: The portion of elongated shaft (105) closest to working end (145)) and a central passage extending along an axis between the proximal and distal ends. (Germain: Fig. 1 and 3, Char. 102: working channel)
Regarding claim 6, the combination of Germain/Long, as applied to claim 5 above, teaches the axially translatable resecting component comprises a shaft extending axially through the central passage of the introducer sleeve, (Germain: Fig. 1, Char. 140: shaft; and (Page 3, Par. [0037]: elongated shaft assembly (140) is configured to extend through the working channel (102)) said shaft having a resection window near its distal end (Germain: Fig. 4A, Char. 176: tissue-receiving window) and an aspiration channel extending from the resection window to a proximal location on the shaft. (Germain: Page 3, Par. [0037]: Negative pressure source (125) communicates with a tissue extraction channel (160) in the shaft assembly (140); Fig. 1 and 5: Tissue extraction channel (160) extends within inner sleeve (175) of working end (145))
Regarding claim 7, the combination of Germain/Long, as applied to claim 6 above, teaches the aspiration channel is configured to be connected to a negative pressure source through (Germain: Fig. 1: Negative pressure source is connected via connector (158) in handle (142))
Regarding claim 8, the combination of Germain/Long, as applied to claim 6 above, teaches the tubular assembly comprises at least one tubular member (Germain: Fig. 3, Char. 106: optic channel) disposed in parallel to the shaft of the axially translatable resecting component in the central passage of the introducer sleeve. (Germain: Fig. 3, Optic channel (106) would be parallel to shaft (140) as it translates through working channel (102))
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Germain (US 2015/0157396 A1) in view of Long (US 2003/0181905 A1), as applied to claim 8 above, and further in view of Su et al. (hereinafter “Su”) (US 2009/0076329 A1).
Regarding claim 9, the combination of Germain/Long, as applied to claim 8 above, does not explicitly teach the tubular assembly comprises a single tubular member which carries each of the electronic image sensor lens, and light source. 
Su, in a similar field of endeavor, teaches a tubular assembly comprising a single tubular member (Fig. 1, Char. 120: tube) which carries each of the electronic image sensor, (Fig. 1, Char. 112 and 114) lens, (Fig. 1, Char. 104 and 108) and light source. (Fig. 1, Char. 126: light source)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Germain/Long, as applied to claim 8 above, to incorporate the teachings of Su, and include a tubular assembly comprising a single tubular member which carries each of .
Claims 4, 10-13, 15, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US 2015/0157396 A1) in view of Long (US 2003/0181905 A1), as applied to claims 3 and 8 respectively above, and further in view of Buckley et al. (hereinafter “Buckley”) (US 2010/0249602 A1).
Regarding claim 4, the combination of Germain/Long, as applied to claim 3 above, teaches the inner and outer sleeves (Fig. 4A, Char. 175 and 170 respectively) of the working end (Fig. 4A, Char. 145: working end) can be fabricated of metal. (Germain: Page 3, Par. [0040])
		The combination of Germain/Long, as applied to claim 3 above, does not explicitly teach the use of electromagnetic shielding between the electronic image sensor and the RF electrode. 
		Buckley, in a similar field of endeavor, teaches the use of metals such as nickel to provide electromagnetic shielding for an imaging device from RF noise. (Fig. 2 and Page 2, Par. [0017]: metal layer (14) provides electromagnetic noise reduction, including RF noise reduction; Page 2, Par. [0018]: High-permeability magnetic shielding alloy includes allows composed primarily of nickel.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have fabricated the inner and outer shafts using a metal with electromagnetic shielding properties, such as nickel. Doing so 
Regarding claim 10, the combination of Germain/Long, as applied to claim 8 above, teaches the tubular assembly comprises a first tubular member (Long: Fig. 27, Char. 138: flexible shaft – It is implicit that this limitation be present in the Germain/Long combination based on the rejection to claim 8 above.) which carries the electronic image sensor and lens (Long: Page 7, Par. [0085]: Flexible shaft (138) includes a sensor housing (140) that contains image sensor (120), which includes objective lens (122) – It is implicit that this limitation be present in the Germain/Long combination based on the rejection to claim 8 above.) and a second tubular member (Long: Fig. 27, Char. 134: umbilical tube– It is implicit that this limitation be present in the Germain/Long combination based on the rejection to claim 8 above.) which carries the light source, (Long: Page 7-8, Par. [0086]: Umbilical tube contains illuminator leads (128) – It is implicit that this limitation be present in the Germain/Long combination based on the rejection to claim 8 above.) 
The combination of Germain/Long, as applied to claim 8 above, does not explicitly teach the first and second tubular members are isolated by electromagnetic shielding.
Buckley, in a similar field of endeavor, teaches using an electromagnetic shield for shielding an imaging device from RF noise. (Page 1, Par. [0010]: a housing of an ultrasound catheter has electromagnetic shielding properties; Fig. 2 and Page 2, Par. [0017]: metal layer (14) provides electromagnetic noise reduction, including RF noise reduction.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Germain/Long, as applied to claim 8 above, to incorporate the teachings of Buckley, and include an electromagnetic shield over the flexible shaft and rigid support member (154). Doing so would shield the image sensor from the RF electrode system and minimize any noise created while the electrode is in use, improving image quality. (Buckley: Page 1, Par. [0012]) By shielding the first tubular member and rigid support member, the first and second tubular members would be isolated from each other by electromagnetic shielding.
Regarding claim 11, the combination of Germain/Long/Buckley, as applied to claim 10 above, teaches the light source comprises an LED at a distal end of the second tubular member (Long: Fig. 27, Char. 126: illuminators; Pages 7-8, Par. [0086]: White light LED’s are suitable as illuminators (126) – It is implicit that this limitation be present in the Germain/Long/Buckley combination based on the rejection to claim 10 above.) with LED conductors extending from a proximal location on the second tubular member to the LED. (Long: Fig. 27, Char. 128: illuminator leads – It is implicit that this limitation be present in the Germain/Long/Buckley combination based on the rejection to claim 10 above.)
Regarding claim 12, the combination of Germain/Long/Buckley, as applied to claim 11 above, teaches sensor conductors extending from a proximal location on the first tubular (Long: Fig. 1; Page 7, Par. [0085]: Cable (124) passing through flexible shaft (138) contains a signal wire for connection to a formatted display monitor and a pair of electrical leads for connection to a power supply. – It is implicit that this limitation be present in the Germain/Long/Buckley combination based on the rejection to claim 11 above.)
Regarding claim 13, the combination of Germain/Long/Buckley, as applied to claim 12 above, teaches the sensor conductors are coupled to a circuit board (Long: Fig. 27; Page 7, Par. [0085]: Cable (124) passing through flexible shaft (138) contains a signal wire for connection to a formatted display monitor and a pair of electrical leads for connection to a power supply. At least the display monitor would have a circuit board. – It is implicit that this limitation be present in the Germain/Long/Buckley combination based on the rejection to claim 12 above.) and wherein all sides and a distal end of the first tubular member (Long: Fig. 27-28, Char. 138: flexible shaft– It is implicit that this limitation be present in the Germain/Long/Buckley combination based on the rejection to claim 12 above.) are encased in electromagnetic shielding. (The rejection to claim 10 discusses covering flexible shaft (138) and rigid support (154) with a magnetic shield. The resulting combination of Germain/Long/Buckley, as applied to claim 10 above, meets this limitation.)
Regarding claim 15, the combination of Germain/Long/Buckley, as applied to claim 11 above, teaches at least a portion of the second tubular member (Long: Fig. 27, Char. 134: umbilical tube– It is implicit that this limitation be present in the Germain/Long/Buckley combination based on the rejection to claim 11 above.) is (Long: Fig. 27-28: A distal portion of umbilical tube (134) passes through rigid support member (154) – It is implicit that this limitation be present in the Germain/Long/Buckley combination based on the rejection to claim 11 above. In the combination of Germain/Long/Buckley, as applied to claim 11 above, rigid support member (154) is also made of an electromagnetic shielding material, as discussed above.) 
Regarding claim 24, Germain teaches
a handle; (Fig. 1, Char. 104 and 142)
an introducer sleeve attachable to the handle; (Fig. 1, Char. 105: elongated shaft)
a radio frequency (RF) resecting component disposed within the introducer sleeve assembly and having a working end disposed at a distal end of the introducer sleeve; (Page 1, Par. [0010]: A tissue cutting distal end of the inner sleeve may comprise a radiofrequency electrode; Fig. 1 and 4A: Electrode (180) is located within inner shaft (175) at a distal end of working end (145) which is located at a distal end of elongated shaft (105))
Germain further teaches an optics channel extending through the elongated shaft (105), (Fig. 3, Char. 106: optics channel) as well as a camera and light source operably attachable to handle (104). (Fig. 1, Char. 135 and 136)
Germain does not explicitly teach 

wherein at least the electronic imaging sensor and the conductor leads are encased in electromagnetic shielding to inhibit interference from the RF resecting component.
		Long, in a similar field of endeavor, teaches an imaging assembly including an electronic image sensor, (Fig. 27, Char. 120: image sensor) a lens, (Fig. 27, Char. 122: objective lens) a light source, (Fig. 27, Char. 126: illuminators) and conductor leads (Fig. 27, and Page 7, Par. [0085]: Cable (124) passing through flexible shaft (138) contains a signal wire for connection to a display monitor and a pair or electrical leads for connection to a power supply.) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Germain to incorporate the teachings of Long and include an imaging assembly a distal end of the optics channel of the elongated sheath, the imaging assembly including an imaging sensor, a lens, a light source, and conductor leads. Doing so would allow a user to obtain visuals of the tissue during resection, increasing safety by providing the user with information and increasing awareness regarding the conditions of the target treatment area, and progress of the procedure.

		Buckley, in a similar field of endeavor, teaches using an electromagnetic shield for shielding an imaging device from RF noise. (Page 1, Par. [0010]: a housing of an ultrasound catheter has electromagnetic shielding properties; Fig. 2 and Page 2, Par. [0017]: metal layer (14) provides electromagnetic noise reduction, including RF noise reduction.) Buckley further teaches that nickel is a suitable metal to be used in alloys with electromagnetic shielding properties. (Page 2, Par. [0018]: High-permeability magnetic shielding alloy includes allows composed primarily of nickel.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Germain/Long, as discussed above, to incorporate the teachings of Buckley, and fabricate the optics channel from a metal with electromagnetic shielding properties, such as nickel or a nickel alloy. Doing so would allow for electromagnetic shielding and RF noise reduction for the imaging sensor during activation of the electrode. 
Regarding Claim 25, the combination of Germain/Long/Buckley, as applied to claim 24 above, teaches the electronic image sensor and conductor leads are encased in an electrically conductive metal tube (In the combination of Germain/Long/Buckley, as applied to claim 24 above, the optical channel is fabricated from a metal such as nickel, or a nickel alloy as discussed in the rejection to claim 24 above.) 
(Page 3, Par. [0040]: insulative layers carried by the outer and inner sleeves (170 and 175) control or prevent unwanted electrical current flows between portions of the sleeve.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the optical channel of the combination of Germain/Long/Buckley, as applied to claim 24 above, to include an insulative layer. Doing so would prevent unwanted electrical current flows and help protect the imaging sensor.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US 2015/0157396 A1) in view of Long (US 2003/0181905 A1) in view of Buckley (US 2010/0249602 A1), as applied to claims 13 and 15 respectively above, and further in view of Su (2009/0076329 A1).
Regarding claim 14, the combination of Germain/Long/Buckley, as applied to claim 13 above, does not explicitly teach at least a distal portion of the electromagnetic shielding in the field of view of the lens is transparent. 
		Su, in a similar field of endeavor, teaches at least a distal portion of electromagnetic shielding in the field of view of a lens is transparent. (Fig. 1; Page 3, Par. [0039]: a thin electrically conductive coating can be used to provide shielding from electromagnetic interference; Page 3, Par. [0041]: Optical modules (104) and (108) can be coated with an electrically conductive but optically transparent layer, such as an indium tin oxide layer, such that when the surface is electrically grounded to the metal tube (122), a full shielding of the electronic components is formed.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Germain/Long/Buckley, as applied to claim 13 above, to incorporate the teachings of Su, and form at least the electromagnetic shielding in the field of view of a lens/image sensor from an optically transparent electromagnetic shielding material. Doing so would allow the image sensor to be protected from electromagnetic interference, while minimizing any visual obstruction that would occur from using an optically opaque material for electromagnetic shielding.
Regarding claim 16, the combination of Germain/Long/Buckley, as applied to claim 15 above, does not explicitly teach at least a distal portion of the electromagnetic shielding on the second tubular member in the field of view of the lens is transparent.
Su, in a similar field of endeavor, teaches at least a distal portion of electromagnetic shielding in the field of view of a lens is transparent. (Fig. 1; Page 3, Par. [0039]: a thin electrically conductive coating can be used to provide shielding from electromagnetic interference; Page 3, Par. [0041]: Optical modules (104) and (108) can be coated with an electrically conductive but optically transparent layer, such as an indium tin oxide layer, such that when the surface is electrically grounded to the metal tube (122), a full shielding of the electronic components is formed.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of .
Claims 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US 2015/0157396 A1) in view of Long (US 2003/0181905 A1), as applied to claim 1 above, and further in view of Thompson (US 5,906,615).
Regarding claim 17, the combination of Germain/Long, as applied to claim 1 above, teaches
the axially translatable resecting component (Germain: Fig. 1, Char. 140 and 145)  comprises: 
an elongated shaft (Germain: Fig. 4A, Char. 170: outer shaft) having a tissue-receiving window in the working end thereof (Germain: Fig. 4A, Char. 176: tissue-receiving window) that opens to a tissue-aspiration lumen extending along a longitudinal axis thereof; (Germain: Fig. 5, Char. 160: tissue extraction lumen) and 
an electrode assembly including a moveable electrode (Germain: Fig. 4A, Char. 18-: distal cutting electrode edge) wherein the electrode assembly is configured to reciprocate the moveable electrode axially to resect tissue. (Germain: Page 3, Par. [0040]: Inner sleeve (175) can reciprocate in lumen (172) to cut tissue. As Inner sleeve (175) reciprocates, electrode (180) would reciprocate with it.)

Thompson, in a similar field of endeavor, teaches a moveable electrode (Fig. 1, Char. 10: electrosurgical wire) extending laterally over an exterior of a tissue receiving window. (Fig. 1: Wire (10) extends laterally around probe shaft (12), which includes a structure similar to the tissue receiving window of Germain.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Germain/Long, as applied to claim 1 above, to incorporate the teachings of Thompson, and include a moveable electrode extending laterally over an exterior of a tissue receiving window. Doing so would allow for a larger lateral surface area which slides easily over tissue surfaces for ablation and coagulation of tissue. (Thompson: Col. 2, Lines 52-55) 
Regarding claim 18, the combination of Germain/Long/Thompson, as applied to claim 17 above, teaches the moveable electrode has first and second lateral portions that extend over first and second lateral edges of the tissue-receiving window (Thompson: Fig. 1, The lateral sides of wire (10) extend  over a first and second lateral edge of the tissue receiving window structure – It is implicit that this limitation be present in the Germain/Long/Thompson combination based on the rejection to claim 17 above.) and the tissue-extraction lumen is configured to be connected to a negative pressure source for aspirating tissue into the window. (Germain: Page 3, Par. [0037]: Negative pressure source (125) communicates with a tissue extraction channel (160) in the shaft assembly (140); Fig. 1 and 5: Tissue extraction channel (160) extends within inner sleeve (175) of working end (145))
Regarding claim 19, the combination of Germain/Long/Thompson, as applied to claim 18 above, teaches the electrode assembly is configured to reciprocate the moveable electrode with a stroke that extends over proximal and distal edges of the tissue-receiving window. (Germain: Pages 4-5, Par. [0049]: The stroke of cutting sleeve (175) extends about 3-5mm distally beyond the distal edge of window (290))
Regarding claim 20, the combination of Germain/Long/Thompson, as applied to claim 17 above, teaches a longitudinal wire member (Thompson: Fig. 1, Char. 18: arms – It is implicit that this limitation be present in the Germain/Long/Thompson combination based on the rejection to claim 17 above.) that reciprocates in order to reciprocate an electrode (Thompson: Fig. 1, Char. 10: electrosurgical wire – It is implicit that this limitation be present in the Germain/Long/Thompson combination based on the rejection to claim 17 above.), wherein a distal end of the longitudinal wire member is attached to the first lateral portion of the moveable electrode. (Thompson: Fig. 1: Arms 18 attach to wire (10) at lateral portions of the wire (10) – It is implicit that this limitation be present in the Germain/Long/Thompson combination based on the rejection to claim 17 above.)
The combination of Germain/Long/Thompson, as applied to claim 17 above, does not explicitly teach the electrode assembly comprises a sleeve disposed externally 
Germain further teaches the use of insulative layers in inner and outer sleeves (175 and 170) surrounding electrode (180) to limit, control, and/or prevent unwanted electrical current flows between certain portions of the device. (Germain: Page 3, Par. [0040])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Germain/Long/Thompson, as applied to claim 17 above, to further incorporate the teachings of Germain and include an insulated sleeve around the arms connecting the electrosurgical wire to the power supply, such that the arms reciprocate in the lumen of the insulated sleeve. Doing so would protect the surrounding tissue from being unintentionally damaged by accidentally coming into contact with the arms while resection is taking place. In this combination, but being wrapped around the arms, the insulative sleeves would be on an external surface of the outer shaft.
Regarding Claim 21, the combination of Germain/Long/Thompson, as applied to claim 20 above, teaches the working end (Germain: Fig. 1, Char. 145: working end) comprises a dielectric housing (Germain: Page 3, Par. [0040]: Inner and outer sleeves (175 and 170) carry insulative layers to limit, control and/or prevent unwanted electrical current flows between certain portions of the device.) and the tissue-receiving window is formed in a surface of the dielectric housing that is offset outwardly from an outer surface of the elongated shaft. (Germain: Fig. 12, Char. 300: dielectric element; Page 5, Par. [0056]: the edges of the window comprise a dielectric element (300) that can be molded, formed or bonded, around the edge of window (176))
Regarding Claim 22, the combination of Germain/Long/Thompson, as applied to claim 21 above, teaches the tissue-receiving window has a curvature (Germain: Fig. 12: tissue receiving window (176) has a curvature that conforms to the curvature of outer shaft (170)) and the electrode has an arcuate shape that conforms with the curvature of the tissue-receiving window. (Thompson: Fig. 1: electrosurgical wire (10) has an arcuate shape that conforms with the curvature of the probe shaft. Electrosurgical wire (10) would similarly conform to the curvature of outer shaft (170), thereby conforming to the curvature of the tissue receiving window. – It is implicit that this limitation be present in the Germain/Long/Thompson combination based on the rejection to claim 21 above.)
Regarding Claim 23, in light of the 112(b) rejection discussed above, the combination of Germain/Long/Thompson, as applied to claim 22 above, teaches the curvature of the tissue-receiving window is asymmetric relative to the cylindrical wall of the elongated shaft. (Germain: Fig. 1 and 4A: The distal and proximal ends of tissue-receiving window (176) curve inward towards the center of outer sleeve (170) before turning into a flat center portion. The cylindrical wall of outer sleeve (170) maintains a constant flat curvature along the longitudinal axis (168). The distal and proximal ends of the tissue-receiving window (176) would have an asymmetric curvature relative to the substantially flat curvature of the rest of the cylindrical wall of outer sleeve (170) when viewed along the longitudinal axis.)
Claim 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Germain (US 2015/0157396 A1) in view of Long (US 2003/0181905 A1) in view of Buckley (US 2010/0249602 A1), as applied to claim 25 above, and further in view of Su (US 2009/0076329 A1)
Regarding Claims 26, the combination of Germain/Long/Buckley, as applied to claim 25 above, does not explicitly teach the lens is disposed in an open distal end of the metal tube.
		Su, in a similar field of endeavor, teaches a lens and imaging sensor are disposed in an open distal end of a metal tube. (Fig. 1: Lenses (104 and 108) and imaging sensors (112 and 114) are disposed in an open distal end of a disposable imaging and lighting unit comprising metal tube wall (122))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Germain/Long/Buckley, as applied to claim 26 above, to incorporate the teachings of Su, and have the lens and imaging sensor be disposed in an open distal end of the optical channel. Doing so would allow for better visibility for the image sensor, minimizing any obstruction caused by the surrounding optical channel.
Regarding Claims 27-28, the combination of Germain/Long/Buckley/Su, as applied to claim 26 above, teaches the light source is in the electrically conductive metal tube, (The imaging assembly is located in the distal end of the optics channel of the combination of Germain/Long/Buckley/Su, as applied to claim 26 above, as discussed in the rejection to claim 24 above) wherein the light source is an LED. (Long: Pages 7-8, Par. [0086]: White light, surface mounted LED’s are suitable as illuminators (126) – It is implicit that this limitation be present in the Germain/Long/Buckley/Su combination based on the rejection to claim 26 above.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681.  The examiner can normally be reached on Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


/N.S.B./Examiner, Art Unit 3794